—In a proceeding by an administratrix to fix the compensation of an attorney pursuant to SCPA 2110, the attorney appeals from an order of the Surrogate’s Court, Queens County, dated February 2, 1978, which fixed his compensation in the amount of $15,000 and directed him to refund to the administratrix the excess compensation received by him in the amount of $22,069.66. Order *637affirmed, with $50 costs and disbursements payable personally by the appellant. Since the services rendered by the attorney were, in effect, aimed at increasing the decedent’s estate, said services fall within SCPA 2110. We also hold that the reduction ordered in the attorney’s fee did not constitute an abuse of discretion. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.